STREAM GLOBAL SERVICES, INC.



2009 EXECUTIVE SALES COMMISSION PLAN



 

 

1. Purpose and Components

The purpose of this Executive Sales Commission Plan is to align the Executive
Vice President, Global Sales and Marketing to the revenue and gross margin
targets of Stream Global Services, Inc. and its consolidated subsidiaries (the
"Company"). The Plan is based 75% on the Company's revenues and 25% on the
Company's gross margin percentages.

2. Eligibility

The Executive Vice President, Global Sales and Marketing is currently the only
eligible participant in this Plan, but the Company may add other participants to
the Plan in its sole discretion.

3. Calculation and Payment of Commissions

A. The Plan participant's target commission is 40% of annual base salary for the
year ending December 31, 2009. If the Company over-achieves its goals, then the
participant may earn accelerator amounts above 40% of annual base salary, as
described below.

B. The Company will pay commissions, if earned, on a quarterly basis and will
true-up the commissions at the end of the year to reflect full-year revenue and
gross margins. The Company will issue commission payments to the participant on
the corresponding pay cycle (approximately 45 days) after the completion of the
quarter, and all payouts are subject to applicable tax, payroll and other
withholding required by applicable law. The participant must be employed by the
Company at the time of the payout to receive payment.

C. Commissions will be calculated as set forth on the attached Exhibit A, based
on the quarterly and annual revenues and gross margin percentages in the
Company's annual budget for the year ending December 31, 2009 as approved by the
Company's Board of Directors and set forth on the attached Exhibit A. Actual
revenues and gross margins subject to commissions under this Plan will not
include any amounts from any acquisition, joint venture or business combination
that the Company may enter into. The participant will earn no commission based
on the Company's revenue for a quarter or for the year unless the Company
achieves at least 90.0% of the budgeted revenue for that quarter or year. The
participant will earn no gross margin percentage commission for a quarter or for
the year unless the Company achieves at least 97.5% of the budgeted gross margin
percentage for that quarter or year.

D. If the Company achieves more than 100% of the budgeted revenue for the year
and at least 100% of the budgeted gross margin percentage for the year, each as
set forth in the budget approved by the Company's Board of Directors, then the
participant is eligible for accelerators as follows:

 * If the Company's actual revenue for the year ending December 31, 2009 is $10
   million to $14.9 million over the budgeted revenue, then the participant will
   be eligible to receive an additional $50,000 of commission for the year.
 * If the Company's actual revenue for the year ending December 31, 2009 is $15
   million to $19.9 million over the budgeted revenue, then the participant will
   be eligible to receive an additional $100,000 of commission for the year.
 * If the Company's actual revenue for the year ending December 31, 2009 is $20
   million or more over the budgeted revenue, then the participant will be
   eligible to receive:
    * an additional $100,000 of commission for the year, plus
    * an additional $100,000 of commission for each full $5 million of actual
      revenue over the sum of the budgeted revenue plus $15 million.

E. Final calculation of revenue and gross margin amounts will be subject to the
completion of the Company's 2009 external audit by its outside auditor.

4. Administration

A. The adoption of this Plan shall not be deemed to give any employee the right
to be retained in the Company's employ or to interfere with the right of the
Company to dismiss any employee at any time, for any reason not prohibited by
law, nor shall it be deemed to give the Company the right to require any
employee to remain in its employ.

B. Payments under this Plan are sales commissions and are not part of the
participant's base salary, severance or other benefits.

C. The financial targets assigned and recognized as goals on any of the
performance factors may be removed, revised or otherwise modified by the Chief
Executive Officer of the Company at any time for any reason.

D. A Participant's right to receive payment of an award under the Plan shall be
no greater than the right of an unsecured general creditor of the Company. All
awards under the Plan shall be paid from the general funds of the Company, and
no special or separate fund shall be established and no segregation of assets
shall be made to assure payment of such awards.

E. The Company reserves the right to amend, terminate and modify this plan at
any time in its sole discretion with or without notice. The Company reserves the
right to make final and binding decisions regarding the amount of commissions,
if any, to be paid to any Participant.

F. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

G. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made by the Company, its management and the Compensation
Committee of the Board of Directors.

H. All matters of Plan interpretation should be directed to the Senior Vice
President, Human Resources, the Chief Legal and Administrative Officer or their
designees. If any term or condition of this plan is found to be in
non-conformance with a given state, federal or other law, that term or condition
will be non-enforceable but will not negate other terms and conditions of the
plan.

I. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, USA.

 

 

2009 Executive Sales Commission Plan

Certificate of Acknowledgement



 

 

I certify that I have received and read the 2009 Executive Sales Commission
Plan, including the attached Exhibit A, and agree to be bound thereby. In
consideration of my commission eligibility under the Plan, I agree to comply
with the Stream policies and internal regulations that apply to me, including
but not limited to the Code of Business Conduct and Ethics, the Insider Trading
Policy, and any other agreement that I have signed with the Company, including
but not limited to any employment contract or confidentiality, non-solicit or
non-competition agreement, as applicable.



 

/s/Robert Dechant



May 8, 2009

Participant Signature

Date

 

Robert Dechant

Printed Name



 

 

ACKNOWLEDGED BY STREAM GLOBAL SERVICES, INC.:

/s/R. Scott Murray



May 8, 2009

R. Scott Murray, Chief Executive Officer

Date